Citation Nr: 1533835	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-27 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney




WITNESSES AT HEARING ON APPEAL

Veteran, appellant, and J.E.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 30, 1974 to November 19, 1974.  He died in April 2014, and the appellant is his widow.  She has been substituted as the appellant in this appeal in place of her late husband.  See 38 U.S.C.A. § 5121A (West 2014).

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating action of the RO which denied the benefit sought on appeal.

A personal hearing was held in July 2013 before a decision review officer of the RO, and a transcript of this hearing is of record.  The appellant withdrew her request for a Board hearing in February 2015.

During the pendency of the current appeal, in response to a prior appeal of an even earlier RO decision, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disorder in an April 2012 decision.  That appeal had a lengthy procedural history, and first came to the Board on appeal from an October 2004 decision in which the RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In February 2009, the Board also denied that claim, and the Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 memorandum decision, the Court set aside the Board's February 2009 decision and remanded the matter to the Board, finding that it was error for the Board to limit the adjudication of the service-connection claim for PTSD solely to PTSD rather than to consider the claim more broadly in light of the symptoms the Veteran was experiencing, citing Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board was instructed to readjudicate the matter more broadly as a claim of service connection for a psychiatric disorder.  The Court also determined that the Veteran had not filed a separate claim for service connection for anxiety and depressed mood and instructed the Board to consider these issues as part of the claim for service connection for mental disabilities.  Then, as noted, the Board denied entitlement to service connection for a psychiatric disorder in its final, unappealed April 2012 decision.  

When a claimant timely appeals a rating decision to the Board, and the Board affirms that determination, the RO's determination is subsumed by the Board's decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000); 38 C.F.R. § 20.1104 (2014).  Thus, the October 2004 RO decision has been subsumed by the Board's April 2012 decision.

However, since the Veteran has perfected a separate appeal of the September 2010 RO decision, that decision has not been subsumed by the Board's April 2012 decision that denied the same claim.  See Manning v. Principi, 16 Vet. App. 534, 540 (2002) (holding that a Board decision subsumes an unappealed RO determination where the Board decided the same issue that the RO decided and where the RO decision and the Board review were based upon the same factual basis).

Regardless of the determination reached by the RO, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented.

The record before the Board consists of the Veteran's electronic Virtual VA and VBMS claims files.

The issue of entitlement to service connection for an acquired psychiatric disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Board previously denied service connection for a psychiatric disorder in a final April 2012 decision.
 
2.  Additional evidence received since that April 2012 decision is not cumulative or redundant of evidence already of record and considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder.

3.  On November 10, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of the appeal for service connection for tuberculosis is requested.

CONCLUSIONS OF LAW

1.  The April 2012 Board decision that denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014). 

2.  New and material evidence having been received; the claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for withdrawal of the appeal for service connection for tuberculosis by the appellant (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As to the application to reopen a previously denied claim of service connection for a psychiatric disorder, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue since the claim is being reopened.

New and Material Evidence 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  See also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

The Veteran submitted his original claim for service connection for a psychiatric disorder (which he identified as PTSD) in June 2004.  The RO denied this initial claim in an October 2004 rating decision.  The Veteran appealed that decision, and ultimately, in an April 2012 decision, the Board denied the claim for service connection for a psychiatric disorder, finding that the Veteran did not have a current diagnosis of PTSD, and that his anxiety, depression, and adjustment disorder were first manifested many years after service and were not related to service.

The April 2012 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

The evidence of record at the time of the prior final April 2012 Board decision included service treatment records that are negative for a psychiatric disorder.  The evidence of record also included VA medical records dated in the mid-1990s reflecting treatment for substance abuse and PTSD symptoms dating from trauma in the late 1980s, VA medical records dated since 2004 reflecting treatment for psychiatric disorders, variously diagnosed, reports of VA examinations in 2005 and 2010, records from the SSA, and lay statements and testimony.

Additional evidence obtained since the prior final Board decision includes additional VA medical records, including a February 2014 letter from VA medical professionals, a report of a January 2014 VA mental disorders compensation examination, and lay statements and testimony by the Veteran, the appellant, and J.E.

Upon review of the record, the Board finds that some of the evidence received since the April 2012 rating decision is both new and material.  Specifically, the Veteran has submitted a February 2014 letter from a VA psychologist and social worker which was written to support his claim for service connection for PTSD related to trauma experienced during his military service.  The letter indicated that the Veteran had been in a PTSD treatment group and had persistent PTSD symptoms.  When this letter is considered with the evidence of record, this evidence raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn her appeal for service connection for tuberculosis, and, hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of service connection for tuberculosis, for accrued benefits purposes, and it is dismissed.


ORDER

The petition to reopen a previously denied claim for service connection for a psychiatric disorder is granted.

The appeal for service connection for tuberculosis is dismissed.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the appellant's claim of service connection for an acquired psychiatric disorder.  

As noted above, the current appellant has been substituted as the claimant in place of the Veteran in this appeal which was pending at the time of his death.

The evidence shows that the Veteran was diagnosed with several psychiatric disorders over the years, including depression and PTSD, among others.  The appellant's claim therefore encompasses all of these diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

During his lifetime, the Veteran's only established service-connected disability was residuals of a scrotal cyst, status post incision and drainage, to include orchialgia and erectile dysfunction.  

During his lifetime, the Veteran contended that he had a current psychiatric disorder that was due to a traumatic event in service (being threatened by sergeants with long knives or machetes), or, alternatively, that his psychiatric disorder was caused or aggravated by his service-connected residuals of a scrotal cyst.  

Service connection is permissible on a secondary basis if a claimed disability is proximately due, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310.

Post-service medical records of record are negative for psychiatric complaints or treatment until 1994.  VA medical records dated in 1994 reflect treatment for cocaine and alcohol dependence.  A May 1994 psychology screening note for the substance abuse treatment program (SATP) reflects that the Veteran complained of flight of ideas, nightmares, and flashbacks, intrusive thoughts, isolative thinking and behaviors related to witnessing the death of his friend by a bullet to the head.  His mood was somewhat depressed, and the examiner indicated that the mood severity did not appear severe enough to suggest major depressive symptoms, but was related to drug use and PTSD symptoms.  A consultation note dated the same day indicated that the Veteran reported symptoms consistent with PTSD related to trauma about 7-8 years ago.  He was admitted for detoxification from drugs.  

It was not until 2004 that the Veteran first reported that he believed he had PTSD from a traumatic event in service.

A July 2005 VA outpatient treatment record shows that the examiner indicated that the Veteran had chronic pain with symptoms in excess of physical findings, and indicated that depression might be a contributing factor as well as likely litigation or compensation issues.  VA medical records and records from the Social Security Administration reflect that he had multiple medical problems, including a non-service-connected back disability.

On VA genitourinary examination in February 2007, the Veteran complained of intermittent scrotal pain since 1974, worsened by movement.  The examiner diagnosed idiopathic orchalgia, and erectile dysfunction at least as likely as not secondary to his idiopathic orchalgia.  The examiner stated that the Veteran had diffuse tenderness with even minimal palpation of the scrotum and penis, and his subjective pain complaints were out of proportion to objective exam findings.

During his lifetime, the Veteran underwent VA compensation examinations in August 2005, August 2010, and January 2014.  

The August 2005 VA examiner diagnosed adjustment disorder with anxious and depressed mood, secondary to illness, phase of life, and financial dilemma; a history of polydrug abuse in sustained remission; and mixed personality disorder with anti-social and paranoid features.  The VA examiner did not diagnose PTSD and noted that the Veteran's claim in that regard had been weakened by several factors:  1) He had never mentioned PTSD until it had been suggested to him by a psychologist in 1994; 2) It had never been a focus of his treatment, despite a long (13 month) stay in the VA domiciliary and intensive individual psychotherapy; 3) Few of the Veteran's contacts in the medical clinics even mentioned PTSD, none until very recently; 4) When PTSD was mentioned, it was initially related to the Veteran's memories of terrifying and violent experiences in the drug culture after service; 5) There were inconsistencies in the Veteran's report of his in-service stressor; 6) The Veteran's reports over the last decade described him as well, happy, and coping for long intervals; and 7) The Veteran had not pursued treatment for PTSD until recently; and then inconsistently. 

The August 2010 VA examiner diagnosed anxiety disorder, not otherwise specified (NOS); depressive disorder NOS; and polysubstance abuse in sustained remission.  PTSD was not diagnosed.  The examiner stated that it was clear that the Veteran was in psychiatric distress with prominent symptoms of anxiety and depression.  The examiner found that the prior attribution of those symptoms to PTSD secondary to a military stressor was based entirely on the Veteran's self-report.  The examiner further noted that the Veteran's self-report had been historically inconsistent and had been demonstrated to be unreliable by his invalid MMPI-2 profile.  Therefore, the examiner concluded that it was impossible to determine, without resorting to mere speculation, whether the reported symptoms were due to the Veteran's reported military stressor.

In December 2012, a VA social worker noted that the Veteran requested therapy for PTSD, and that he suffered from a traumatic event during military service in which his superiors (sergeants) pushed him to the ground face down and held knives ("machetes") to his back. 

At the July 2013 RO hearing, the Veteran testified that he had chronic testicular pain, and his representative contended that his pain contributed to his depression.

During the pendency of the current appeal, the Veteran underwent a VA mental disorders compensation examination in January 2014.  The examiner diagnosed major depressive disorder with anxious distress, but did not diagnose PTSD.  She opined that it was less likely as not that his major depressive disorder, with anxious distress was caused by or related to his military service, and it was less likely as not that his psychiatric diagnosis was secondary to his service-connected deformity of the penis.  She opined that it was most likely that his diagnosis of major depressive disorder, with anxious distress was related to his multiple ongoing medical problems, primarily his chronic pain, as well as ongoing financial and social stressors.  She noted that he had multiple medical problems, and complained of chronic knee pain during the examination.

A February 2014 letter from a VA psychologist and social worker reflects that it was written at the Veteran's request, in order to support his claim for service connection for PTSD related to trauma experienced during his military service.  They noted that they had been treating the Veteran since January 2013, and he had symptoms of PTSD that had persisted for years.  The medical professionals did not provide a medical opinion linking any psychiatric disorder with service.

The Board finds that the January 2014 VA examination report is inadequate, as the examiner did not comment on whether or not the service-connected residuals of a scrotal cyst, status post incision and drainage, to include orchialgia and erectile dysfunction, aggravated his diagnosed depression with major depressive disorder with anxious distress.  

The Board finds that a remand is required to obtain another VA medical nexus opinion from a VA psychiatric examiner concerning this claim, with a review of the claims file and medical evidence, and an adequate supporting rationale.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (VA's duty to assist a Veteran with a claim includes providing an adequate examination when such an examination is indicated as necessary); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner is also asked to comment on whether the Veteran had PTSD during the pendency of his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an additional medical nexus opinion from a psychiatrist concerning the etiology of any psychiatric disorder of the Veteran found to be present during the pendency of the appeal, i.e., between March 2010 and the Veteran's death in April 2014.  The examiner should attempt to reconcile the different psychiatric diagnoses shown in the record. 

The electronic claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examiner should review the evidence,  including reports of prior VA examinations conducted in August 2005, August 2010, and January 2014, and specifically respond to the following questions:

(a) What psychiatric disorder(s) of the Veteran are found to have been present during the pendency of the appeal, i.e., between March 2010 and his death in April 2014?

(b) If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based.

(c) What is the likelihood (very likely, as likely as not, or unlikely) that any diagnosed psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury?  The examiner should also opine as to whether any psychiatric disorder that was diagnosed since March 2010 (the date of the claim) is related to service.

(d) What is the likelihood (very likely, as likely as not, or unlikely) that the Veteran's service-connected disability of residuals of a scrotal cyst, status post incision and drainage, to include orchialgia and erectile dysfunction, caused or permanently aggravated any psychiatric disorder?  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

Aggravation is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms.  If the examiner determines there has been aggravation, he or she should try and quantify the amount of additional disability the Veteran had, above and beyond that he had prior to the aggravation. 

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Then, the AOJ should readjudicate the claim remaining on appeal (entitlement to service connection for a psychiatric disorder, including as secondary to residuals of a scrotal cyst, status post incision and drainage, to include orchialgia and erectile dysfunction) with consideration of all additional evidence received since the October 2014 supplemental statement of the case.  If the benefits remain denied, issue the appellant and her representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


